40 P.3d 505 (2002)
333 Or. 397
STATE of Oregon, Petitioner on Review,
v.
Robert James ROHRS, Sr., Respondent on Review.
CC TC96-15055; CA A97743; SC S46152
Supreme Court of Oregon.
Argued and Submitted January 6, 2000.
Decided February 14, 2002.
Jonathan H. Fussner, Assistant Attorney General, Salem, argued the cause for petitioner on review. With him on the brief were Hardy Myers, Attorney General, and Michael D. Reynolds, Solicitor General.
John Henry Hingson III, Oregon City, argued the cause and filed the brief for respondent on review.
Before CARSON, Chief Justice, and GILLETTE, DURHAM, and LEESON, Justices.[**]

MEMORANDUM OPINION
The decision of the Court of Appeals is affirmed by an equally divided court.
NOTES
[**]  Van Hoomissen, J., retired December 31, 2000, and did not participate in the decision of this case; Kulongoski, J., resigned June 14, 2001, and did not participate in the consideration or decision of this case; Riggs, De Muniz, and Balmer, JJ., did not participate in the consideration or decision of this case.